Exhibit 10.6
 
QUICKSILVER RESOURCES INC.
AMENDED AND RESTATED 1999 STOCK OPTION AND RETENTION STOCK PLAN
 
 

--------------------------------------------------------------------------------

1.  PURPOSE
 
This Amended and Restated 1999 Stock Option and Retention Stock Plan of
Quicksilver Resources Inc. is to promote and closely align the interests of
officers and employees with those of the shareholders of Quicksilver Resources
Inc. by providing stock based compensation.  The Plan is intended to strengthen
Quicksilver Resources Inc.’s ability to reward performance which enhances long
term shareholder value; to increase employee stock ownership through performance
based compensation plans; and to strengthen the company’s ability to attract and
retain an outstanding employee and executive team.
 

--------------------------------------------------------------------------------

2.  DEFINITIONS
 
The following terms shall have the following meanings:
 
“Act” means the Securities Exchange Act of 1934, as amended.
 
“Award” means the grant of Options, Restricted Stock Units or an award of
Retention Shares pursuant to the Plan.
 
“Beneficiary” means any person or persons designated in writing by a Participant
to the Committee on a form prescribed by it for that purpose, which designation
shall be revocable at any time by the Participant prior to his or her death,
provided that, in the absence of such a designation or the failure of the person
or persons so designated to survive the Participant, “Beneficiary” shall mean
such Participant’s estate; and further provided that no designation of
Beneficiary shall be effective unless it is received by the Company before the
Participant’s death.
 
“Board” means the Board of Directors of the Company.
 
“Code” means the Internal Revenue Code of 1986, as amended, or the corresponding
provisions of any successor statute.
 
“Committee” means the Committee designated by the Board to administer the Plan
pursuant to Section 3.
 
“Common Stock” means the Common Stock of the Company.
 
“Company” means Quicksilver Resources Inc., a Delaware corporation, or any
successor corporation.
 
“Deferral Period” means the period of time during which Restricted Stock Units
are subject to deferral limitations, as provided in Section 10.
 
“Executive Officer” means the Chairman of the Board, President, Executive Vice
President or Vice President of the Company.
 
“Grant” means a grant of an Option pursuant to the Plan.
 
“Option” means each non-qualified stock option, incentive stock option and stock
appreciation right granted under the Plan.
 
“Participant” means any employee of the Company or a Subsidiary (including
directors who are also such employees) who is granted an Award under the Plan.
 
“Plan” means this Amended and Restated 1999 Stock Option and Retention Stock
Plan of Quicksilver Resources Inc., as amended from time to time.
 
“Restricted Stock Units” means a grant pursuant to Section 10 of the Plan of the
right to receive shares of Common Stock at the end of a specified period.
 
“Retention Shares” means shares of Common Stock awarded pursuant to Section 9 of
the Plan.
 
“Restriction Period” means the period defined in Section 9(a).
 
“Subsidiary” means any corporation, partnership, or limited liability company of
which the Company owns directly or indirectly at least a majority of the
outstanding shares of voting stock or other voting interest.
 
“Vesting Condition” means any condition to the vesting of Retention Shares or
Restricted Stock Units established by the Committee pursuant to Section 9 or
Section 10.
 

--------------------------------------------------------------------------------

3.  ADMINISTRATION
 
The Plan shall be administered by the Committee which shall comprise not less
than three persons, who shall be members of the Board, none of whom shall be
employees of the Company or any Subsidiary.  All of the members of the Committee
are intended to (i) meet all applicable independence requirements of the New
York Stock Exchange or the principal national securities exchange or principal
market on which the Common Stock is traded, and (ii) to qualify as “non-employee
directors” as defined in Rule 16b-3 promulgated under the Act and as “outside
directors” as defined in regulations adopted under Section 162(m) of the Code,
as such terms may be amended from time to time; provided, however, that the
failure of a member of the Committee to so qualify will not invalidate any Award
granted under the Plan.  The Committee shall grant Awards to Participants and
determine the terms and conditions of such Awards, all in accordance with the
provisions of the Plan.  The Committee shall have full authority to construe and
interpret the Plan, to establish, amend and rescind rules and regulations
relating to the Plan, to administer the Plan, and to take all such steps and
make all such determinations in connection with the Plan and Awards granted
thereunder as it may deem necessary or advisable.  The Committee may delegate
its authority under the Plan to one or more Executive Officers or employees of
the Company or a Subsidiary; provided, however, that no delegation shall be made
of authority to take an action which is required by Rule 16b-3 promulgated under
the Act to be taken by “non-employee directors” in order that the Plan and
transactions thereunder meet the requirements of such Rule.  Each Award granted
hereunder shall be evidenced by an agreement to be executed by the Company and
the Participant, and contain provisions not inconsistent with the Plan
(including without limitation provisions relating to acceleration of vesting or
other adjustments in the event of a change in control of or business combination
involving the Company).  All determinations of the Committee shall be by a
majority of its members and shall be evidenced by resolution, written consent or
other appropriate action, and the Committee’s determinations shall be
final.  Each member of the Committee, while serving as such, shall be considered
to be acting in his or her capacity as a director of the Company.  No member of
the Committee shall be liable for any such action or determination made in good
faith.
 

--------------------------------------------------------------------------------

4.  ELIGIBILITY
 
To be eligible for selection by the Committee to participate in the Plan an
individual must be an employee of the Company or a Subsidiary.  Directors who
are not full-time salaried employees shall not be eligible.  In granting Awards
to eligible persons, the Committee shall take into account their duties, their
present and potential contributions to the success of the Company or a
Subsidiary, and such other factors as the Committee shall deem relevant in
connection with accomplishing the purpose of the Plan.
 

--------------------------------------------------------------------------------

5.  STOCK SUBJECT TO THE PLAN
 
Subject to the provisions of Section 12 hereof, the maximum number of shares as
to which Options or Retention Shares may at any time be granted, or issued or
transferred in payment of Restricted Stock Units under the Plan, is equal to the
sum of (i) 1.2 million and (ii) the number of shares of Common Stock that remain
available for such grants as of the close of business on May 17, 2004.  No
Participant may receive Awards aggregating more than 20% of the shares of Common
Stock available under the Plan.  Shares of Common Stock subject to Awards under
the Plan may be either authorized but unissued shares, issued and held for use
in employee compensation plans or shares previously issued and reacquired by the
Company.  Upon the expiration, termination or cancellation (in whole or in part)
of unexercised Options, shares of Common Stock subject thereto shall again be
available for option or grant as Retention Shares or Restricted Stock Units
under the Plan.  Shares of Common Stock covered by an Option, or portion
thereof, which is surrendered upon the exercise of a stock appreciation right,
shall thereafter be unavailable for option or grant as Retention Shares or
Restricted Stock Units under the Plan.  Upon the forfeiture (in whole or in
part) of a grant of Retention Shares or Restricted Stock Units, the shares of
Common Stock subject to such forfeiture shall again be available for option or
grant as Retention Shares or Restricted Stock Units under the Plan.
 

--------------------------------------------------------------------------------

6.  TERMS AND CONDITIONS OF NON-QUALIFIED OPTIONS
 
All non-qualified options under the Plan shall be granted subject to the
following terms and conditions:
 
(a)           Option Price.  The option price per share with respect to each
Option shall be determined by the Committee but shall not be less than 100% of
the fair market value of the Common Stock on the date the Option is granted,
such fair market value to be determined in accordance with the procedures to be
established by the Committee.
 
(b)           Duration of Options.  Options shall be exercisable at such time or
times and under such conditions as set forth in the written agreement evidencing
such Option but in no event shall any Option be exercisable subsequent to the
tenth anniversary of the date on which the Option is granted.
 
(c)           Payment.  Shares of Common Stock purchased under Options shall, at
the time of purchase, be paid for in full.  All, or any portion, of the option
exercise price may be paid by the surrender to the Company, at the time of
exercise, of shares of previously acquired Common Stock owned by the Participant
and held for a period of six months, to the extent that such payment does not
require the surrender of a fractional share of such previously acquired Common
Stock.  Such shares previously acquired or shares withheld to pay the option
exercise price shall be valued at fair market value on the date the Option is
exercised in accordance with the procedures to be established by the
Committee.  A holder of an Option shall have none of the rights of a stockholder
until the shares of Common Stock are issued to him or her.
 
(d)           Non-Transferability of Options.  During a Participant’s lifetime,
the Option may be exercised only by the Participant.  Options shall not be
transferable, except for exercise by the Participant’s legal representatives or
heirs.  An officer of the Company may, with prior approval from the Committee
(or its designee) as to form, transfer an exercisable non-qualified option to
(i) a member or members of the officer’s immediate family (spouse, children and
grandchildren, including step and adopted children and grandchildren), (ii) a
trust, the beneficiaries of which consist exclusively of members of the
officer’s immediate family, (iii) a partnership, the partners of which consist
exclusively of members of the officer’s immediate family, or (iv) any similar
entity created for the exclusive benefit of members of the officer’s immediate
family.  The Committee or its designee must approve the form of any transfer of
a Grant to or for the benefit of any immediate family member or members before
such transfer shall be recognized as valid hereunder.  For purposes of the
preceding sentence, any remote, contingent interest of persons other than a
member of the officer’s immediate family shall be disregarded.  For purposes of
this Section 6(d), the term “officer” shall have the same meaning as that term
is defined in Rule 16a-1(f) of the Act. A person’s status as an officer shall be
determined at the time of the intended transfer.
 
(e)           Termination of Employment.  Except as may otherwise be provided in
the award agreement entered into in connection with any grant, upon the
termination of a Participant’s employment for any reason other than death, the
Option shall be exercisable only as to those shares of Common Stock which were
then subject to the exercise of such Option; provided, however, that in the case
of retirement, at or after age 55 and with at least five years of credited
service, from the Company or a Subsidiary, such Option shall immediately become
exercisable in full.  Such Option shall expire according to the following
schedule:
 
(i)  Retirement.  Option shall expire, unless exercised, five years after the
Participant’s retirement, at or after age 55 with at least five years of
credited service, from the Company or a Subsidiary.
 
(ii)  Disability.  Option shall expire, unless exercised, five years after the
date the Participant is terminated due to the determination by the Company that
the Participant is disabled as defined in section 22(e)(3) of the Code.
 
(iii)  Gross Misconduct.  Option shall expire upon receipt by the Participant of
the notice of termination if he or she is terminated for deliberate, willful or
gross misconduct as determined by the Company.
 
(iv)  All Other Terminations.  Option shall expire, unless exercised, three
months after the date of such termination.
 
In no event, however, shall any Option be exercisable pursuant to this Section
6(e) subsequent to the tenth anniversary of the date on which it is granted.
 
(f)           Death of Participant.  Upon the death of a Participant during his
or her period of employment (or, if so provided in the award agreement, within
three months thereafter), the Option shall be exercisable only as to those
shares of Common Stock which were subject to the exercise of such Option at the
time of his or her death (or, if so provided in the award agreement, as to all
shares of Common Stock covered by such Option), provided that the Committee may
determine that particular limitations and restrictions under the Plan shall not
apply, and such Option shall expire, unless exercised by the Participant’s legal
representatives or heirs, five years after the date of death.  In no event,
however, shall any Option be exercisable pursuant to this Section 6(f)
subsequent to the tenth anniversary of the date on which it is granted.
 

--------------------------------------------------------------------------------

7.  TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS
 
(a)           General.  The Committee may also grant a stock appreciation right
in connection with a non-qualified option at the time of grant.  Such stock
appreciation right shall cover the same shares covered by such Option (or such
lesser number of shares of Common Stock as the Committee may determine) and
shall, except for the provisions of Section 6(c) hereof, be subject to the same
terms and conditions as the related non-qualified option, including the
requirement of Section 6(a) that the option price per share shall not be less
than 100% of the fair market value of the Common Stock on the date the stock
appreciation right is granted.
 
(b)           Exercise and Payment.  Each stock appreciation right shall entitle
the Participant to surrender to the Company unexercised the related Option, or
any portion thereof, and to receive from the Company in exchange therefor an
amount equal to the excess of the fair market value of one share of Common Stock
over the option price per share times the number of shares covered by the
Option, or portion thereof, which is surrendered.  A grant may provide that
payment shall be made in shares of Common Stock valued at fair market value, or
in cash, or partly in shares and partly in cash, all as shall be determined by
the Committee.  The fair market value shall be the value determined in
accordance with procedures established by the Committee.  Stock appreciation
rights may be exercised from time to time upon actual receipt by the Company of
written notice stating the number of shares of Common Stock with respect to
which the stock appreciation right is being exercised, provided that if a stock
appreciation right expires unexercised, it shall be deemed exercised on the
expiration date if any amount would be payable with respect thereto.
 
(c)           Restrictions.  The obligation of the Company to satisfy any stock
appreciation right exercised by a Participant subject to Section 16 of the Act
shall be conditioned upon the prior receipt by the Company of an opinion of
counsel to the Company that any such satisfaction will not create an obligation
on the part of such Participant pursuant to Section 16(b) of the Act to
reimburse the Company for any statutory profit which might be held to result
from such satisfaction.
 

--------------------------------------------------------------------------------

8.  TERMS AND CONDITIONS OF INCENTIVE STOCK OPTIONS
 
(a)           General.  The Committee may also grant incentive stock options as
defined under section 422 of the Code.  All incentive stock options issued under
the Plan shall, except for the provisions of Sections 6(d) (to the extent it
allows the Committee to permit Options to be transferred to, or for the benefit
of, the Participant’s immediate family members), 6(e) and (f) and Section 7
hereof, be subject to the same terms and conditions as the non-qualified options
granted under the Plan.  In addition, incentive stock options shall be subject
to the conditions of Sections 8(b), (c) and (d).
 
(b)           Limitation on Shares.  No more than 1,176,562 shares of Common
Stock, subject to adjustment as provided in Section 5, shall be issued pursuant
to Options that are intended to qualify as incentive stock options.
 
(c)           Termination of Employment.  Except as may otherwise be provided in
the award agreement entered into in connection with any grant, upon the
termination of a Participant’s employment for any reason other than death, the
incentive stock option shall be exercisable only as to those shares of Common
Stock which were then subject to the exercise of such Option; provided, however,
that in the case of retirement, at or after age 55 and with at least five years
of credited service, from the Company or a Subsidiary, such Option shall
immediately become exercisable in full.  Such Option shall expire as an
incentive stock option according to the following schedule:
 
(i)  Retirement.  The incentive stock option shall expire, unless exercised,
three months after the Participant’s retirement, at or after age 55 with at
least five years of credited service, from the Company or a Subsidiary.
 
(ii)  Disability.  The incentive stock option shall expire, unless exercised,
one year after the date the Participant is terminated due to the determination
by the Company that the Participant is disabled as defined in section 22(e)(3)
of the Code.
 
(iii)  Gross Misconduct.  The incentive stock option shall expire upon receipt
by the Participant of the notice of termination if he or she is terminated for
deliberate, willful or gross misconduct as determined by the Company.
 
(iv)  All Other Terminations.  The incentive stock option shall expire, unless
exercised, three months after the date of such termination.
 
To the extent that an award agreement permits the exercise of an Option intended
to be an incentive stock option beyond the applicable period set forth in
Section 8(c)(i), 8(c)(ii) or 8(c)(iv), the Option shall expire as an incentive
stock option and become a non-qualified option exercisable pursuant to the terms
of Section 6 for the balance of the exercise period set forth in the award
agreement.  In no event, however, shall any incentive stock option be
exercisable pursuant to this Section 8(c) subsequent to the tenth anniversary of
the date on which it was granted.
 
(d)           Death of Participant.  Upon the death of a Participant during his
or her period of employment (or, if so provided in the award agreement, within
three months thereafter), the incentive stock option shall be exercisable as an
incentive stock option only as to those shares of Common Stock which were
subject to the exercise of such Option at the time of death (or, if so provided
in the award agreement, as to all shares of Common Stock covered by such
Option), provided that the Committee may determine that particular limitations
and restrictions under the Plan shall not apply, and such Option shall expire as
an incentive stock option, but shall become a non-qualified option exercisable
pursuant to the terms of Section 6 for the balance of the exercise period set
forth in the award agreement.  In no event, however, shall any incentive stock
option be exercisable pursuant to this Section 8(d) subsequent to the tenth
anniversary of the date on which it was granted.
 

--------------------------------------------------------------------------------

9.  TERMS AND CONDITIONS OF AWARDS OF RETENTION STOCK
 
(a)           General.  Retention Shares may be granted to incent or reward the
attainment of individual, Company or Subsidiary goals, or to attract or retain
officers or other employees of the Company or any Subsidiary.  With respect to
each grant of Retention Shares under the Plan, the Committee shall determine the
period or periods, including any conditions for determining such period or
periods, during which the restrictions set forth in Section 9(b) shall apply
(the “Restriction Period”), provided that the Committee may also specify any
other terms or conditions to the right of the Participant to receive such
Retention Shares (“Vesting Conditions”).  Subject to Section 9(c) and any such
Vesting Conditions, a grant of Retention Shares shall be effective for the
Restriction Period and may not be revoked.
 
(b)           Restrictions.  At the time of grant of Retention Shares to a
Participant, either (i) a stock certificate evidencing the shares of Common
Stock granted shall be registered in the Participant’s name to be held by the
Company for his or her account or (ii) an appropriate entry evidencing the
shares of Common Stock granted shall be made in the stock ownership records or
other books and records maintained by or on behalf of the Company.  The
Participant shall have the entire beneficial ownership interest in, and all
rights and privileges of a stockholder as to, such Retention Shares, including
the right to vote such Retention Shares and, unless the Committee shall
determine otherwise, the right to receive dividends thereon, subject to the
following: (i) subject to Section 9(c), the Participant shall not be entitled to
delivery of any stock certificate evidencing such Retention Shares until the
expiration of the Restriction Period and the satisfaction of any Vesting
Conditions; (ii) none of the Retention Shares may be sold, transferred,
assigned, pledged, or otherwise encumbered or disposed of during the Restriction
Period or prior to the satisfaction of any Vesting Conditions; and (iii) all of
the Retention Shares shall be forfeited and all rights of the Participant to
such Retention Shares shall terminate without further obligation on the part of
the Company unless the Participant remains in the continuous employment of the
Company or a Subsidiary for the entire Restriction Period, except as provided by
Sections 9(a) and 9(c), and any applicable Vesting Conditions have been
satisfied.  Any shares of Common Stock or other securities or property received
as a result of a transaction listed in Section 12 shall be subject to the same
restrictions as such Retention Shares.
 
(c)           Termination of Employment.
 
(i)  Disability and Retirement.  If (A) a Participant ceases to be an employee
of the Company or a Subsidiary prior to the end of a Restriction Period by
reason of disability due to the determination by the Company that the
Participant is disabled, as defined in section 22(e)(3) of the Code, or
retirement, at or after age 55 and with at least five years of credited service,
from the Company or a Subsidiary and (B) all Vesting Conditions have been
satisfied, the Retention Shares granted to such Participant shall immediately
vest and all restrictions applicable to such shares shall lapse.
 
(ii)  Death.  If (A) a Participant ceases to be an employee of the Company or a
Subsidiary prior to the end of a Restriction Period by reason of death, and (B)
all Vesting Conditions have been satisfied, the Retention Shares granted to such
Participant shall immediately vest in his or her Beneficiary, and all
restrictions applicable to such shares shall lapse.
 
(iii)  All Other Terminations.  If a Participant ceases to be an employee of the
Company or a Subsidiary prior to the end of a Restriction Period for any reason
other than death, disability or retirement as provided in Sections 9(c)(i) and
(ii), the Participant shall immediately forfeit all Retention Shares then
subject to the restrictions of Section 9(b) in accordance with the provisions
thereof, except that the Committee may, if it finds that the circumstances in
the particular case so warrant, allow a Participant whose employment so
terminated to retain any or all of the Retention Shares then subject to the
restrictions of Section 9(b) and all restrictions applicable to such retained
shares shall lapse.
 
(iv)  Vesting Conditions.  If a Participant ceases to be an employee of the
Company or a Subsidiary for any reason prior to the satisfaction of any Vesting
Conditions, the Participant shall immediately forfeit all Retention Shares then
subject to the restrictions of Section 9(b) in accordance with the provisions
thereof, except that the Committee may, if it finds that the circumstances in
the particular case so warrant, allow a Participant whose employment has so
terminated to retain any or all of the Retention Shares then subject to the
restrictions of Section 9(b) and all restrictions applicable to such retained
shares shall lapse.
 
(d)           Payment of Retention Shares.  Provided that the Participant is
still an Employee of the Company or a Subsidiary at the end of the Restriction
Period and after all Vesting Conditions have been satisfied, or at such earlier
time as provided for in Section 9(c) or as the Committee, in its sole
discretion, may otherwise determine, all restrictions applicable to the
Retention Shares shall lapse and, if the Restricted Shares are evidenced by a
stock certificate, a stock certificate evidencing a number of shares of Common
Stock equal to the number of Retention Shares, free of all restrictions, shall
be delivered to the Participant or his or her Beneficiary, as the case may
be.  If an amount is payable by a Participant to the Company or a Subsidiary
under applicable withholding tax laws in connection with the lapse of such
restrictions the Participant may make such payment, in whole or in part, by
authorizing the Company to transfer to the Company Retention Shares otherwise
deliverable to the Participant having a fair market value equal to the amount to
be paid under such withholding tax laws.
 

--------------------------------------------------------------------------------

10.  TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
 
(a)           General.  Restricted Stock Units may be granted to incent or
reward the attainment of individual, Company or Subsidiary goals, or to attract
or retain officers or other employees of the Company or any Subsidiary.  With
respect to each grant of Restricted Stock Units, the Committee shall determine
the applicable Deferral Period or Periods, provided that the Committee may also
specify any other Vesting Conditions with respect to the Participant’s right to
receive payment of the Restricted Stock Units.  Each grant will constitute the
agreement by the Company to issue or transfer shares of Common Stock to the
Participant in the future, subject to the fulfillment during the Deferral Period
of such conditions as the Committee may specify.  Subject to Section 10(c) and
any Vesting Conditions, a grant of Restricted Stock Units shall be effective for
the Deferral Period and may not be revoked.  Each grant will be evidenced by an
award agreement which will contain such terms and provisions as the Committee
may determine consistent with the Plan, including without limitation provisions
relating to the Participant’s termination of employment by reason of retirement,
death, disability or otherwise.
 
(b)           Vesting.  Each grant will provide that the Restricted Stock Units
shall be subject to one or more Deferral Periods, which will be fixed by the
Committee on the date of grant, and any grant or sale may provide for the
earlier termination of such period in the event of a change in control or other
similar transaction or event involving the Company.  None of the Restricted
Stock Units or any underlying shares of Common Stock may be sold, transferred,
assigned, pledged, or otherwise encumbered or disposed of during the Deferral
Period or prior to the satisfaction of any Vesting Conditions.  The Restricted
Stock Units of a Participant shall be forfeited and all rights of a Participant
with respect to such Restricted Stock Units and any underlying shares of Common
Stock shall terminate without further obligation on the part of the Company
unless the Participant remains in the continuous employment of the Company or a
Subsidiary for the applicable Deferral Period, except as provided by Section
10(c), and any applicable Vesting Conditions have been satisfied.  Unless and
until any shares of Common Stock underlying a Restricted Stock Unit shall have
been issued in payment of such Restricted Stock Unit, no holder of a Restricted
Stock Unit shall have any rights of ownership in such shares of Common Stock,
including any right to vote such shares or to receive dividends on account of
such shares.  The Committee may, however, on or after the date of the grant
authorize the payment of dividend equivalents on such shares in cash or shares
of Common Stock, on a current, deferred or contingent basis.
 
(c)           Termination of Employment.
 
(i)  Disability and Retirement.  If (A) a Participant ceases to be an employee
of the Company or a Subsidiary prior to the end of a Deferral Period by reason
of disability due to the determination by the Company that the Participant is
disabled, as defined in section 22(e)(3) of the Code, or retirement, at or after
age 55 and with at least five years of credited service, from the Company or a
Subsidiary and (B) all Vesting Conditions have been satisfied, the Deferral
Period applicable to the Restricted Stock Units granted to such Participant
shall immediately terminate and the Restricted Stock Units shall be fully
vested.
 
(ii)  Death.  If (A) a Participant ceases to be an employee of the Company or a
Subsidiary prior to the end of a Deferral Period by reason of death, and (B) all
Vesting Conditions have been satisfied, the Deferral Period applicable to the
Restricted Stock Units granted to such Participant shall immediately terminate
and the Restricted Stock Units shall be fully vested.
 
(iii)  All Other Terminations.  If a Participant ceases to be an employee of the
Company or a Subsidiary prior to the end of a Deferral Period for any reason
other than death, disability or retirement as provided in Sections 10(c)(i) and
(ii), the Participant shall immediately forfeit all Restricted Stock Units as to
which the Deferral Period has not previously expired or been terminated, except
that the Committee may, if it finds that the circumstances in the particular
case so warrant, provide that the Deferral Period applicable to the Restricted
Stock Units held by such a Participant shall immediately terminate.
 
(iv)  Vesting Conditions.  If a Participant ceases to be an employee of the
Company or a Subsidiary for any reason prior to the satisfaction of any Vesting
Conditions, the Participant shall immediately forfeit all Restricted Stock Units
with respect to which such Vesting Conditions have not been satisfied, except
that the Committee may, if it finds that the circumstances in the particular
case so warrant, waive the Vesting Conditions applicable to the Restricted Stock
Units held by such Participant.
 
(d)           Payment of Vested Restricted Stock Units.  Provided that the
Participant is still an employee of the Company or a Subsidiary, upon the
expiration or termination of the applicable Deferral Period and after all
Vesting Conditions have been satisfied, or as soon as practicable thereafter, or
at such earlier time as provided for in Section 10(c) or as the Committee, in
its sole discretion may otherwise determine, either (i) a stock certificate
evidencing the Participant’s (or Beneficiary’s) ownership of a number of shares
of Common Stock equal to the number of affected Restricted Stock Units shall be
registered in the Participant’s (or Beneficiary’s) name to be held by the
Company for his or her account, or (ii) an appropriate entry evidencing the
number of shares of Common Stock equal to the number of affected Restricted
Stock Units shall be made in the stock ownership records or other books and
records maintained by or on behalf of the Company.
 

--------------------------------------------------------------------------------

11.  REGULATORY APPROVALS AND LISTING
 
The Company shall not be required to issue to a Participant or Beneficiary, as
the case may be, any shares of Common Stock upon exercise of an Option or
settlement of a Restricted Stock Unit or any award of Retention Shares granted
under the Plan prior to (i) the obtaining of any approval from any governmental
agency which the Company, in its sole discretion, shall determine to be
necessary or advisable, (ii) the admission of such shares to listing on any
stock exchange on which the Common Stock may then be listed, and (iii) the
completion of any registration or other qualification of such shares under any
state or Federal law or rulings or regulations of any governmental body which
the Company, in its sole discretion, shall determine to be necessary or
advisable.
 

--------------------------------------------------------------------------------

12.  ADJUSTMENT IN EVENT OF CHANGES IN CAPITALIZATION
 
In the event of a recapitalization, stock split, stock dividend, combination or
exchange of shares, merger, consolidation, rights offering, separation,
spin-off, reorganization or liquidation, or any other change in the corporate
structure or shares of the Company, the Board, upon recommendation of the
Committee, shall make equitable adjustments in the number and kind of shares
authorized by the Plan, in the option price of outstanding Options, and in the
number and kind of shares or other securities or property subject to or covered
by outstanding Awards.  In the event of any such transaction or event, the
Committee, in its discretion, may provide in substitution for any or all
outstanding Awards such alternative consideration as it, in good faith, may
determine to be equitable in the circumstances and may require in connection
with such substitution the surrender of all Awards so replaced.
 
The Committee may accelerate the payment of, or vesting with respect to, any
Award under the Plan upon the occurrence of a transaction or event described in
this Section 12.
 
The Company will not be required to issue any fractional share of Common Stock
pursuant to the Plan.  The Committee may provide for the elimination of
fractions or for the settlement of fractions in cash.
 

--------------------------------------------------------------------------------

13.  TERM OF THE PLAN
 
No Awards shall be granted pursuant to the Plan after August 18, 2009, but
grants of Awards theretofore granted may extend beyond that date and the terms
and conditions of the Plan shall continue to apply thereto.
 

--------------------------------------------------------------------------------

14.  TERMINATION OR AMENDMENT OF THE PLAN
 
The Board may at any time terminate the Plan with respect to any shares of
Common Stock not at that time subject to outstanding Awards, and may from time
to time alter or amend the Plan or any part thereof (including, but without
limiting the generality of the foregoing, any amendment deemed necessary to
ensure that the Company may obtain any approval referred to in Section 11 or to
ensure that the grant of Awards, the exercise of Options or payment of Retention
Shares, Restricted Stock Units or any other provision of the Plan complies with
Section 16(b) of the Act and Section 409A of the Code), provided that no change
with respect to any Awards theretofore granted may be made which would impair
the rights of a Participant without the consent of such Participant and,
further, that without the approval of stockholders, no alteration or amendment
may be made which would (i) increase the maximum number of shares of Common
Stock subject to the Plan as set forth in Section 5 (except by operation of
Section 12), (ii) extend the term of the Plan, (iii) change the class of
eligible persons who may receive Awards under the Plan or (iv) increase the
limitation set forth in Section 5 on the maximum number of shares that any
Participant may receive under the Plan.
 

--------------------------------------------------------------------------------

15.  GENERAL PROVISIONS
 
(a)           Neither the Plan nor the grant of any Award nor any action by the
Company, any Subsidiary or the Committee shall be held or construed to confer
upon any person any right to be continued in the employ of the Company or a
Subsidiary.  The Company and each Subsidiary expressly reserve the right to
discharge, without liability but subject to his or her rights under the Plan,
any Participant whenever in the sole discretion of the Company or a Subsidiary,
as the case may be, its interest may so require.
 
(b)           To the extent that the Company is required to withhold federal,
state, local or foreign taxes in connection with any payment made or benefit
realized by a Participant or other person under the Plan, and the amounts
available to the Company for such withholding are insufficient, it shall be a
condition to the receipt of such payment or the realization of such benefit that
the Participant or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld.  In
addition, if permitted by the Committee, the Participant or such other person
may elect to have any withholding obligation of the Company satisfied with
shares of Common Stock that would otherwise be transferred in payment of the
Award.  However, without the consent of the Committee, shares of Common Stock
shall not be withheld in excess of the minimum number of shares required to
satisfy the Company’s withholding obligation.
 
(c)           It is the Company’s intention that any Award granted under the
Plan that constitutes a deferral of compensation within the meaning of Section
409A of the Code and the guidance issued by the Secretary of the Treasury under
Section 409A of the Code shall satisfy the requirements of Section 409A of the
Code.  In granting such an Award, the Committee will use its best efforts to
exercise its authority under the Plan with respect to the terms of such grant in
a manner that the Committee determines in good faith will cause the Award to
comply with Section 409A of the Code and thereby avoid the imposition of penalty
taxes and interest upon the Participant receiving the Award.  Notwithstanding
any provision of the Plan or an Award to the contrary, (i) if the Company makes
a good faith determination that a payment of an Award (A) constitutes a deferral
of compensation for purposes of Section 409A of the Code, (B) is made to a
Participant by reason of his or her “separation from service” (within the
meaning of Section 409A of the Code) and (C) at the time such payment would
otherwise be made the Participant is a “specified employee” (within the meaning
of Section 409A of the Code), the payment will be delayed until the first day of
the seventh month following the date of such separation from service, and (ii)
if a “Change in Control” (as defined in an Award) would be the date of payment
of the Award and the Award is determined to constitute a deferral of
compensation, but the Change in Control does not constitute a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company (within the meaning of Section
409A of the Code), then the date of payment will be determined without regard to
the occurrence of the Change in Control.
 
(d)           If the Committee determines, with the advice of legal counsel,
that any provision of the Plan would prevent the payment of any Award intended
to qualify as performance-based compensation within the meaning of Section
162(m) of the Code from so qualifying, such Plan provision shall be invalid and
cease to have any effect without affecting the validity or effectiveness of any
other provision of the Plan.
 
(e)           All questions pertaining to the construction, regulation, validity
and effect of the Plan shall be determined in accordance with the laws of the
State of Delaware, without regard to conflict of laws doctrine.
 

--------------------------------------------------------------------------------

16.  EFFECTIVE DATE
 
The 1999 Stock Option and Retention Stock Plan was adopted by the Board
effective as of October 4, 1999 and was approved by the stockholders of the
Company on June 6, 2000.  The Amended and Restated 1999 Stock Option and
Retention Stock Plan was approved by stockholders of the Company on May 18,
2004, and was subsequently amended and restated by the Board effective
August 24, 2004, September 24, 2004, March 8, 2005, April 18, 2005, May 23, 2007
and November 24, 2008.
 

QUICKSILVER RESOURCES INC.
 
      By:
/s/ Glenn Darden
 
 
Glenn Darden, President and Chief Executive Officer
 